                        1      Mark A. Ozzello (SBN 116595)
                               Tarek H. Zohdy (SBN 247775)
                        2      Cody R. Padgett (SBN 275553)
                               Trisha K. Monesi (SBN 303512)
                        3      Capstone Law APC
                               1875 Century Park East, Suite 1000
                        4      Los Angeles, California 90067
                               Telephone: (310) 556-4811
                        5      Facsimile: (310) 943-0396

                        6      Attorneys for Plaintiff BLISS OAKLEY

                        7      LITTLER MENDELSON, P.C.
                               ROD M. FLIEGEL, Bar No. 168289
                        8      ALISON S. HIGHTOWER, Bar No. 112429
                               FRANCESCA M. LANPHER
                        9      333 Bush Street, 34th Floor
                               San Francisco, CA 94104
                     10        Telephone: 415.433.1940
                               Facsimile: 415.399.8490
                     11
                               Attorneys for Defendants
                     12        FANEUIL, INC. and ALJ REGIONAL
                               HOLDINGS, INC.
                     13

                     14                                       UNITED STATES DISTRICT COURT

                     15                                       EASTERN DISTRICT OF CALIFORNIA

                     16

                     17        BLISS OAKLEY, individually, and on          Case No. 2:19-cv-00362-TLN-CKD
                               behalf of other members of the general
                     18        public similarly situated,                  ORDER GRANTING EXTENSION OF
                                                                           TIME FOR DEFENDANTS TO RESPOND
                     19                          Plaintiff,                TO INITIAL COMPLAINT AND RULE
                                                                           26(f) CONFERENCE (L.R. 144(d))
                     20        v.
                     21        FANEUIL, INC., a Delaware corporation,
                               and ALJ REGIONAL HOLDINGS, INC.,
                     22        a Delaware corporation,
                     23                          Defendants.
                     24

                     25

                     26
                     27

                     28
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor          ORDER GRANTING EXTENSION OF
    San Francisco, CA 94104                                                               CASE NO. 2:19-cv-00362-TLN-CKD
          415.433.1940
                               TIME
                        1                    PURSUANT TO THE STIPULATION OF COUNSEL FOR THE PARTIES, AND

                        2      GOOD CAUSE APPEARING, IT IS HEREBY ORDERED:

                        3                    1.      The deadline for Defendants to respond to the Complaint is hereby extended

                        4      by 14 days, from May 7, 2019 until May 21, 2019;

                        5                    2.      The deadline for the parties to confer as required by Federal Rule of Civil

                        6      Procedure 26(f) is continued to from May 14 to May 29, 2019;

                        7
                               Dated: May 14, 2019
                        8
                        9

                     10

                     11                                        Troy L. Nunley
                                                               United States District Judge
                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor          ORDER GRANTING EXTENSION OF                     2.
    San Francisco, CA 94104                                                                        CASE NO. 2:19-cv-00362-TLN-CKD
          415.433.1940
                               TIME
